In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
RONALD PATRICK,          *
                         *                          No. 17-922V
             Petitioner, *                          Special Master Christian J. Moran
                         *
v.                       *                          Filed: July 27, 2018
                         *
SECRETARY OF HEALTH      *                          Damages; decision based on proffer;
AND HUMAN SERVICES,      *                          influenza (“flu”) vaccination;
                         *                          Guillain-Barre syndrome.
             Respondent. *
******************** *

Diana Lynn Stadelnikas, Maglio Christopher and Toale, PA, Sarasota, FL, for
Petitioner;
Daniel Anthony Principato, U.S. Department of Justice, Washington, DC, for
Respondent.

             UNPUBLISHED DECISION AWARDING DAMAGES1

        On July 10, 2017, Ronald Patrick filed a petition seeking compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-1
et seq., alleging that an influenza vaccination, administered on September 1, 2015,
caused him to suffer Guillain-Barre syndrome (GBS). On April 10, 2018, the
undersigned ruled, based upon respondent’s concession, see Respondent’s Report,
filed April 2, 2018, that petitioners are entitled to compensation under the Vaccine
Act.

     On July 23, 2018, respondent filed a Proffer on Award of Compensation, to
which petitioner agrees. Based upon the record as a whole, the special master
       1
         The E-Government Act, 44 § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services), requires that the Court post this decision on its website.
Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing redaction of
medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.
finds the proffer reasonable and that petitioner is entitled to an award as stated in
the Proffer. Pursuant to the attached Proffer the court awards petitioner:

       A lump sum payment of $231,335.88 comprised of $195,000.00 for past
       and future pain and suffering and $36,335.88 in unreimbursable
       expenses) in the form of a check payable to petitioner, Ronald Patrick.
       This amount represents compensation for all damages that would be
       available under 42 U.S.C. §300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 17-922V according to this decision
and the attached proffer.2

     Any questions may be directed to my law clerk, Matthew Ginther, at (202)
357-6360.

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
          IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS
____________________________________
                                      )
RONALD PATRICK,                       )    No. 17-922V
                                      )    Special Master Moran
             Petitioner,              )    ECF
                                      )
      v.                              )
                                      )
SECRETARY OF HEALTH AND               )
HUMAN SERVICES,                       )
                                      )
             Respondent.              )
                                      )

                   PROFFER ON AWARD OF COMPENSATION

I.    Compensation for Vaccine Injury-Related Items

      On April 2, 2018, respondent filed a Vaccine Rule 4(c) report concluding that

petitioner suffered an injury that is compensable under the National Childhood Vaccine

Injury Act of 1986, as amended, 42 U.S.C. §§ 300aa-10 to -34. Accordingly, on April

10, 2018, the Special Master issued a Ruling on Entitlement.

      Respondent now proffers that, based on the evidence of record, petitioner should

be awarded $231,335.88. This amount represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Items of Compensation and Form of the Award

       The parties recommend that the compensation provided to petitioner should be

made through a lump sum payment described below, and request that the Chief Special

Master’s decision and the Court’s judgment award the following: 1



1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses, future pain and suffering, and future lost wages.
   A. Petitioner’s Damages


        A lump sum payment of $231,335.88 (comprised of $195,000.00 for past and

future pain and suffering and $36,335.88 in unreimbursable expenses) in the form of a

check payable to petitioner, Ronald Patrick.

   B. Guardianship


        Petitioner is a competent adult. Evidence of guardianship is not required in this

case.

                                               Respectfully submitted,

                                               CHAD A. READLER
                                               Acting Assistant Attorney General

                                               C. SALVATORE D’ALESSIO
                                               Acting Director
                                               Torts Branch, Civil Division

                                               CATHARINE E. REEVES
                                               Deputy Director
                                               Torts Branch, Civil Division

                                               ALEXIS B. BABCOCK
                                               Assistant Director
                                               Torts Branch, Civil Division

                                               /s/ Daniel A. Principato
                                               DANIEL A. PRINCIPATO
                                               Trial Attorney
                                               Torts Branch, Civil Division
                                               U.S. Department of Justice
                                               P.O. Box 146
                                               Benjamin Franklin Station
                                               Washington, D.C. 20044-0146
                                               Phone: (202) 616-3662
                                               Fax: (202) 353-2988

Dated: July 23, 2018



                                               2